Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges applicant’s amendments to claims 1, 12, and 22-23 and the newly added claims 24-25.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2022 has been entered.

Response to Amendment
The amendment filed on 06/15/2022 has been entered. Applicants’ arguments regarding claims 1-20 and 22-23 are moot.

Response to Arguments
Applicants’ arguments filed on 06/15/2022 have been fully considers but are moot in regards to claims 1-20 and 22-23 because applicant’s arguments revolved around the prior art Chunlei Jiang et al. (CN-106869639-A) which is no longer used in the current rejections of claims 1-20 and 22-25.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Xinwen Su (CN-103867052-A), hereinafter Su, in view of Munsu Han et al. (US-20100162522-A1) hereinafter Han

Regarding claim 1, 
While Su teaches a latching system (fig. 1), the latching system comprising: 

a pawl (3) having a first end (32), and a second end (Second end) opposite the first end and having a connector (31) [as shown in figs. 1, 19-21 and the annotated figure of fig. 13 below]; 

a pawl connector (5) that is connected to the connector on the second end of the pawl (figs. 1, 14-16, 19, and 21), 

wherein the pawl connector includes a hollow cylindrical body (body) having a longitudinal axis (axis), a revolved outer side wall (Revolved wall) extending about the longitudinal axis, an open end (53) through which the connector of the pawl is positioned, an opening (54) defined on 10the revolved side wall of the cylindrical body (as shown in figs. 4-6 and 14 and the annotated figure of fig.15 below), and

But Su does not teach a deformable portion formed on the revolved outer side wall, the deformable portion extending between the open end and the opening, the deformable portion being configured to elastically deform upon inserting the connector through the open end until the connector is non-removably seated within the opening, 15wherein the deformable portion is a portion of the sidewall of the pawl connector that extends from the open end to the opening and is formed continuously and without gaps about the longitudinal axis, and wherein the interior diameter of the sidewall decreases in a direction from the open end to the opening,

Han teaches a deformable portion (58 and 58a collectively) formed on the revolved outer side wall (fig. 14C; the deformable portion/elastic support pieces 58 and their securing pawls 58a are portions of the engaging wall 54), the deformable portion extending between the open end and the opening (as shown in the annotated figure of fig. 14C below, and figs. 13A-14B; the elastic support piece 58 is manufactured between the open end and the opening of the engaging wall 54), the deformable portion being configured to elastically deform upon inserting the connector through the open end until the connector is non-removably seated within the opening (fig. 14C; para. 27-182; the deformable portions/ elastic support pieces 58 and their securing pawls 58a move apart to elastically flex outwards when forced by the projecting secured portions 39 of sliding pistion 30, and move inwards to elastically fall back behind the projecting secure portions 39 as it passes through),

15wherein the deformable portion is a portion (a cut out from engaging wall 54) of the sidewall of the pawl connector that extends from the open end to the opening and is formed continuously and without gaps about the longitudinal axis (as shown in the annotated figure of fig. 14C below and figs. 13A-14B; the elastic support portions 58 and their securing pawls 58a are continuous formations of the engaging wall 54 from the open end to the opening along the length of the wall 54), and wherein the interior diameter of the sidewall decreases in a direction from the open end to the opening (as shown in the annotated figure of fig. 14C below and figs. 13A-14B; the interior diameter of the engaging wall 54 decrease from the open end to the tips of securing pawls 58a and along the length of the engaging wall 54) ,

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Su by incorporating the elastic support pieces and their securing pawls within the cylindrically shaped wall of the connecting sliding axles and as disclosed by Han because sliding axles or pawl connectors with elastic support pieces and securing pawls are known, time and labor effective, and simple structures that provides for reliable hold and connection between the synchronized sliding parts.

    PNG
    media_image1.png
    344
    588
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    490
    695
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    523
    434
    media_image3.png
    Greyscale

Regarding claim 2, 
Su as modified above teaches the latching system of claim 1, further comprising a spring (6) for biasing the pawl connector (figs. 1, 7-8, 16, 19, and 21).

Regarding claim 3, 
Su as modified above teaches the latching system of claim 1, wherein the deformable portion intersects the opening and is spaced from the open end (as shown in the annotated figure of fig. 14C and 15 above and figs. 13A-14B of Han; the deformable portions/ elastic support pieces 58 and their securing pawls 58a are manufactured at a distance from the open and to extend into the opening).

Regarding claim 4,
Su as modified above teaches the latching system of claim 1, further comprising a second opening (second opening) defined on the revolved side wall of the cylindrical body and positioned radially 25opposite said opening on the revolved side wall, wherein the connector is also non- removably seated in the second opening (as shown in the annotated figure of fig. 14C and 15 above and figs. 13A-14B of Han; the first and second opening and both elastic support pieces 58 and securing pawls 58a are formed on the same diagonal and at mutually opposing positions into the engaging wall 54 so as hold onto and secure the sliding pawls in place).

Regarding claim 5, 
Su as modified above teaches the latching system of claim 4, further comprising a second deformable portion (as shown in the annotated figure of fig. 14C above and figs. 13A-14B of Han; the elastic support pieces 58 and securing pawls 58a are formed on the same diagonal and at mutually opposing positions, the first one is at the top and the second one is at the bottom portion of the engaging wall 54) formed on the revolved outer side wall and positioned radially opposite said opening on the revolved side wall, wherein the second deformable portion 30extending between the open end and the second opening (as shown in the annotated figure of fig. 14C above and figs. 13A-14B of Han; the elastic support portion 58 and its securing pawl 58a at the bottom portion of the engaging wall 54 is a continuous formation of the engaging wall 54 from the open end to the opening along the length of the wall 54).

Regarding claim 6, 
Su as modified above teaches the latching system of claim 5, wherein a straight-line distance (distance) between the deformable portions is less than an interior diameter (interior diameter of the engaging wall 54) at the open end of the pawl connector (as shown in the annotated figure of fig. 14C above; the distance between top and bottom securing pawls 58a of the elastic support portions 58 is less than the inner diameter at the open end).

Regarding claim 7, 
Su as modified above teaches the latching system of claim 1, wherein the deformable portion is 35angled toward the longitudinal axis as viewed in a direction from the open end toward the opening (as shown in the annotated figure of fig. 14C, above; the elastic support pieces 58 and their securing pawls 58a are manufactured to extend in sloped projections along the longitudinal axis of the engaging wall 54).

Regarding claim 8, 
Su as modified above teaches the latching system of claim 1, wherein the deformable portion extends across a portion of an outer perimeter (cut out attachment side) of the pawl connector (as shown in the annotated figure of fig. 14C and 15 above and fig. 13A and fig. 15; each one of the two elastic support pieces 58 and their securing pawls 58a are attached at one side only to corresponding side of their respective first and second opening that is located on the cylindrical wall of the pawl connectors and such the support piece 58 extends along its attachment side).

Regarding claim 9, 
Su as modified above teaches the latching system of claim 1 further comprising a housing (figs. 1-3, 7-12, and 16-21 of Su; parts 1 and 2 collectively) defining an interior region (the cavity between handle 1 and the main element 2 which form the housing) in which at least a portion  of the pawl connector (figs. 7 and 11 of Su; the pawl connector/cylindrical sliding axles are partially housed to slide within the hollow empty space inside the slide-bar cylinders 11) is 5positioned (figs. 7-8, 11, and 19-21 of Su).
Regarding claim 10,
Su as modified above teaches the latching system of claim 9, wherein the pawl connector includes a first end (first end) that is positioned within the housing and configured to transfer motion from the pawl to another pawl (figs. 1, 16, 19, and 21; right side locking bar 3 that is opposite to the left side locking bar 3) of the latching system, a second end (second end) configured to be connected to the pawl, and a flange (52) positioned between the first end and 10the second end of the pawl connector for preventing the pawl connector from becoming detached from the housing, wherein the pawl connector is a unitary component (as shown in figs 1-14 and 16-21 and the annotated figure of fig. 15 above; each of the left and right-side sliding axles 5 are manufactured as single structural entity with each one having a first and a second end and an annular ring 52 with its pin 51 to secure the sliding axles 5 into guides 12,  where the sliding motion of the left side is interconnected to the right side via pivoting handle 1 and main element 2 via the internal components springs 6, slide bar cylinders 11 and their guide ports 12, ribs 23, annular ring 52 and its pin 51, and the sliding axles 5).

Regarding claim 11, 
Su as modified above teaches the latching system of claim 1, wherein the connector is a barb connector (31) [as shown in the annotated figure of figs. 13 and 15 above; two elastic fastening hooks 31].

Regarding claim 12, 
While Su teaches a latching system (fig. 1), the latching issystem comprising: 

two pawls (3) each having a first end (32), and a second end (second end) opposite the first end and having a connector (31) [as shown in figs. 1, 19-21 and the annotated figure of fig. 13 above]; 
two pawl connectors (5) each being connected to the connector of one of the two pawls (figs. 1, 14-16, 19, and 21), wherein the pawl connectors are either directly or indirectly connected to 20one another such that motion of one of the two pawls causes motion of the other of the two pawls [as shown in figs 1-14 and 16-21 and the annotated figure of fig. 15 above; the motion of the left side locking bar 3 is transmitted through the sliding axle 5 to the housing and its internal mechanism and to the right sliding axle 5 and its interconnected right side locking bar 3, and vice versa, such that the disengagement of one of the locking bars 3 from its striker 90 causes the disengagement of the second locking bar from its striker 90);

wherein each pawl connector includes a hollow cylindrical body (body) having a longitudinal axis (axis), a revolved outer side wall (revolved wall) extending about the longitudinal axis, an 25open end (53) through which the connector of one of the two pawls is positioned, at least two openings (54) defined on the revolved side wall of the cylindrical body (as shown in figs. 4-6 and 14 and the annotated figure of fig. 15 above),

But Su does not teach at least two deformable portions formed on the revolved outer side wall, each deformable portion extending between the open end and one of the at least two openings, each deformable portion being configured to elastically deform upon inserting the connector 30of said one of the two pawls through the open end until the connector of said one of the two pawls is non-removably seated within the two openings, wherein the deformable portion is a portion (portion) of the sidewall of each pawl connector extending from the open end to the openings and is formed continuously and without gaps about the longitudinal axis (as shown in figs. 4-6 and 14 and the annotated figure of fig.15 above), and wherein an interior diameter of the sidewall decreases in a direction from the open end to the opening


Han teaches at least two deformable portions (both of the top and bottom 58 and 58a collectively)  formed on the revolved outer side wall (fig. 14C; the deformable portions/elastic support pieces 58 and their securing pawls 58a are portions of the engaging wall 54), each deformable portion extending between the open end and one of the at least two openings (as shown in the annotated figure of fig. 14C and 15 above, and figs. 13A-14B; the elastic support piece 58 is manufactured between the open end and the opening of the engaging wall 54 where the openings of Han resemble the openings of Su), each deformable portion being configured to elastically deform upon inserting the connector 30of said one of the two pawls through the open end until the connector of said one of the two pawls is non-removably seated within the two openings (fig. 14C; para. 27-182; the deformable portions/ elastic support pieces 58 and their securing pawls 58a move apart to elastically flex outwards when forced by the projecting secured portions 39 of sliding piston 30, and move inwards to elastically fall back behind the projecting secure portions 39 as it passes through),

wherein the deformable portion is a portion (a cut out from engaging wall 54) of the sidewall of each pawl connector extending from the open end to the openings and is formed continuously and without gaps about the longitudinal axis (as shown in the annotated figure of fig. 14C above and figs. 13A-14B; both of the elastic support portions 58 and their securing pawls 58a are continuous formations of the engaging wall 54 from the open end to their respective openings manufactured at the top and bottom of wall 54 and along its length), and wherein an interior diameter of the sidewall decreases in a direction from the open end to the opening (as shown in the annotated figure of fig. 14C below and figs. 13A-14B; the interior diameter of the engaging wall 54 decrease from the open end to the tips of securing pawls 58a and along the length of the engaging wall 54) ,
 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Su by incorporating the elastic support pieces and their securing pawls within the cylindrically shaped wall of the connecting sliding axles and as disclosed by Han because sliding axles or pawl connectors with elastic support pieces and securing pawls are known, time and labor effective, and simple structures that provides for reliable hold and connection between the synchronized sliding parts.

Regarding claim 13, 
Su as modified above teaches the latching system of claim 12 further comprising a housing (figs. 1-3, 7-12, and 16-21 of Su; parts 1 and 2 collectively) defining an interior region (the cavity between handle 1 and the main element 2 which form the housing) in which at least a portion (figs. 7 and 11 of Su; the pawl connector/cylindrical sliding axles are partially housed to slide within the hollow empty space inside cylinders 11) of each pawl connector is positioned (figs. 7-8, 11, and 19-21 of Su).

Regarding claim 14, 
Su as modified above teaches the latching system of claim 13, wherein each pawl connector includes 
a first end (first end) that is positioned within the housing and configured to transfer motion from said one of the two pawls to the other pawl (figs. 1, 16, 19, and 21; right side locking bar 3 that is opposite to the left side locking bar 3), a second end (second end) connected to one of the two pawls, and a flange (52) positioned between the first end and the second end of 5the pawl connector for preventing the pawl connector from becoming detached from the housing, wherein the pawl connector is a unitary component (as shown in figs 1-14 and 16-21 and the annotated figure of fig. 15 above; each of the left and right-side sliding axles 5 are manufactured as single structural entity with each one having a first and a second end and an annular ring 52 with its pin 51 to secure the sliding axles 5 into guides 12,  where the sliding motion of the left side is interconnected to the right side via pivoting handle 1 and main element 2 via the internal components springs 6, slide bar cylinders 11 and their guide ports 12, ribs 23, annular ring 52 and its pin 51, and the sliding axles 5).


Regarding claim 15, 
Su as modified above teaches the latching system of claim 14, wherein the flange is circular (as shown in figs 1, 4-8, 14, 19, and 21 and the annotated figure of fig. 15 above; annular ring 52 is shaped as a circle).

Regarding claim 16, 
Su as modified above teaches the latching system of claim 12, wherein each connector is a barb connector (31) [as shown in the annotated figure of figs. 13 and 15 above; two elastic fastening hooks 31].

Regarding claim 17
While Su as modified above teaches the latch assembly (fig. 1) of claim 1, the latch system further comprising:
a housing (figs. 1-3, 7-12, and 16-21; parts 1 and 2 collectively) defining an interior space (fig. 2, the cavity of hollow space enclosed between 11, 12, 13, and 2 collectively) and an interior wall (inside surface of the slide-bar cylinders 11) facing the interior space (fig. 1-3, 7-12, 16,19, and 21), wherein

the pawl connector is positioned at least partially within the interior 15space of the housing (figs. 7 and 11; the pawl connector/sliding axles 5 are partially housed to slide in the cavity of the housing);

the pawl connector having a first end (first end) that is positioned within the housing and configured to transfer motion from the pawl to another pawl (figs. 1, 16, 19, and 21; right side locking bar 3 that is opposite to the left side locking bar 3) of the latch assembly, and a second end (second end) configured to be connected to the pawl (3), and  a flange (52) positioned between the first end and the second end of the 20pawl connector for preventing the pawl connector from becoming detached from the housing, wherein the pawl connector is a unitary component (as shown in figs 1-14 and 16-21 and the annotated figure of fig. 15 above; each of the left and right-side sliding axles 5 are manufactured as single structural entity with each one having a first and a second end and an annular ring 52 with its pin 51 to secure the sliding axles 5 into guides 12,  where the sliding motion of the left side is interconnected to the right side via pivoting handle 1 and main element 2 via the internal components springs 6, slide bar cylinders 11 and their guide ports 12, ribs 23, annular ring 52 and its pin 51, and the sliding axles 5).

Wherein the flange is configured to limit audible noise upon movement of the pawl connector to a latched position (figs.1 and 19; the annular ring 53 of each sliding axle 5 accommodates and supports an elastic bumper ring 4 that is sleeved onto each sliding axle 5 where the bumper ring 4 prevents the impact sound generated by the sliding the axle 5 while moving into the latched position).
Regarding claim 18, 
Su as modified above teaches latch assembly of claim 17, wherein the flange is circular (as shown in figs 1, 4-8, 14, 19, and 21 and the annotated figure of fig. 15 above; annular ring 52 is shaped as a circle).

Regarding claim 19, 
While Su as modified above teaches the latch assembly of claim 17. But Su does not teach wherein the pawl connector is composed of plastic.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a pawl connector / sliding axle 5 made from plastic material, because it is a design choice that does not alter the operation of the invention. One skilled in the art would know that the latch assembly would function the same whether the pawl connector is made of plastic material or suitable metallic material, using a pawl connector that is made of plastic material appears to be an obvious design choice. Having the pawl connector made of plastic would provide for a light weight product that combines both of the corrosion resistant and electrical insulation properties.

Regarding claim 20, 
Su as modified above teaches the latch assembly of claim 17, wherein the flange extends about an entire perimeter of the pawl connector (as shown in figs 1, 4-8, 14, 19, and 21 and the annotated figure of fig. 15 above; the annular ring 52 is shaped as a circular flange that centered perpendicular to the longitudinal axis of the sliding axle 5 such that its outer perimeter revolves around the entire perimeter of the sliding axle 5).

Regarding claim 22,
Su as modified above teaches latch assembly of claim 1, wherein the deformable portion constitutes a reduced thickness portion (as shown in the annotated figure of fig. 14C above; the elastic support piece 58 is thinner than the thickness of its engaging wall 54) of the pawl connecter.  




Regarding claim 23
Su as modified above teaches the latching system of claim 12, wherein each deformable portion constitutes a reduced thickness portion (as shown in the annotated figure of fig. 14C above; the elastic support pieces 58 are thinner than the thickness of their respective engaging wall 54) of the respective pawl connecter.
Regarding claim 24, 
Su as modified above teaches the latch assembly of claim 1, wherein upon inserting the connector through the open end, the deformable portion moves in a direction away from the longitudinal axis (as shown in the annotated figure of fig. 14 C above; para. 27-182; the support pieces 58 and their securing pawls 58a / deformable portions move apart to elastically flex outwards when forced by the structure of the projecting secured portion 39 of the sliding piston 30 slides), and once the connector enters the opening, the deformable portion moves in a direction toward the longitudinal axis (as shown in the annotated figure of fig. 14 C above; para. 27-182; the support pieces 58 and their securing pawls 58a elastically move inwards to elastically fall back behind the projecting secure portion 39 as it passes through).

Regarding claim 25,
Su as modified above teaches the latching system of claim 12. wherein the deformable portion moves in a direction away from the longitudinal axis upon inserting the connector through the open end (as shown in the annotated figure of fig. 14 C above; para. 27-182; the support pieces 58 and their securing pawls 58a / deformable portions move apart to elastically flex outwards when forced by the structure of the projecting secured portion 39 of the sliding piston 30 slides), and the deformable portion moves in a direction toward the longitudinal axis once the connector enters the opening (as shown in the annotated figure of fig. 14 C above; para. 27-182; the support pieces 58 and their securing pawls 58a elastically move inwards to elastically fall back behind the projecting secure portion 39 as it passes through).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.
Ron Taranto (US-6120069-A) teaches a latch mechanism for a glove box that locks the glove box to its closed position during a vehicle crash.
Seij Sawatani (US-20040017088-A1) teaches an easy to assemble and compact side lock device for a glove box.
Kouichi Katoh (US-6669243-B2) teaches a side lock for a vehicle storage bin.
Chunlei Jiang et al. (CN-106869639-A) teaches a lock controller for a vehicle glove box including a housing, a spring, a pair of telescopic connecting rods, and clips. The invention offers simplicity and law cost.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAL SAIF/Examiner, Art Unit 3675                             
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675